Mary K. Hellenga appeals from a judgment of a single justice of this court denying her petition for relief pursuant to G. L. c. 211, § 3. We affirm.
Hellenga commenced an action in the Superior Court seeking a court order directing Janey S. Pratt, a physician who had performed surgery on Hellenga, to provide Hellenga with a detailed statement of the surgery and Hellenga’s current gastrointestinal anatomy for use by other surgeons. A judge “order[ed] that [the] plaintiff may obtain a complete copy of her medical records from Dr. Pratt and the hospital where her surgery was performed. The complaint is otherwise dismissed for failure to state a claim for which relief can be granted.” Hellenga moved unsuccessfully for reconsideration. She then sought relief pursuant to G. L. c. 211, § 3, to no avail.
The case was submitted on briefs.
Mary K. Hellenga, pro se.
The case is now before us on Hellenga’s memorandum and appendix pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Because she is not challenging an interlocutory ruling of the trial court — her case having been dismissed — rule 2:21 does not strictly apply. In any event, Hellenga cannot demonstrate that she lacked an adequate alternative to relief under G. L. c. 211, § 3; she presents no reason why she cannot pursue a direct appeal to the Appeals Court. See Spencer v. Beacon Hill Hotel, 448 Mass. 1017 (2007); Sterling v. Delmonico, 443 Mass. 1018, 1019 (2005). And to the extent that she might have concerns about the speed with which the Appeals Court would handle such an appeal, she could move to expedite the appeal. Cf. Restucci v. Commonwealth, 442 Mass. 1045, 1046 (2004).

Judgment affirmed.